Citation Nr: 0637526	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  06-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an effective date of service connection 
earlier than June 14, 2002, for metastatic adenocarcinoma of 
the lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from September 1962 to 
September 1964.

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran's appeal has been advanced on the Board's docket 
for good cause.  38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran first filed a claim for disability compensation 
for metastatic adenocarcinoma of the lung on June 14, 2002.


CONCLUSION OF LAW

June 14, 2002, is the correct effective date of service 
connection for metastatic adenocarcinoma of the lung.  
38 U.S.C.A. § 5110(a), (b)(1) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.400, (a), (b)(2) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants in 
prosecuting their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2006).

VA notified the veteran of the information and evidence 
necessary to substantiate his claim for service connection 
for metastatic adenocarcinoma of the lung in November 2002.  
The notice did not address the rating and effective date 
elements of VA compensation claim.  See Dingess v. Nicholson, 
19Vet. App. 473 (2006).  By virtue of the success of his 
claim for service connection, his claim is presumed 
substantiated.

VA letters of March and May 2005, and of January 2006, 
notified the veteran of his rights and of his and VA's 
respective burdens to produce evidence in support of his 
claim for an earlier effective date, but they omitted 
information on how to establish entitlement to an earlier 
effective date.  A March 2006 letter notified the veteran of 
the information and evidence necessary to establish an 
earlier effective date, per Dingess, supra.  The veteran's 
April 2006 statement was responsive to the information in the 
March 2006 letter.  It demonstrates actual knowledge of the 
information and evidence necessary to substantiate a claim 
for an earlier effective date.  He has suffered no prejudice 
from the delay in notice regarding effective dates.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  VA has 
adequately discharged its notice duties in this case.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Conway v. 
Principi, 353 F.3d 1359, 1374 (2004) (Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error").

The RO obtained the information and evidence of which the 
veteran had informed it, and which he had authorized VA to 
obtain.  38 C.F.R. § 3.159(c)(1), (2).  The RO did not 
attempt to substantiate the claim for an earlier effective 
date with action to confirm his April 2006 allegation of 
filing a claim for service connection at a VA office in 1995.  
There was no error in this, because, for reasons discussed 
below, the allegation was inherently incredible, and thus did 
not permit of viable assistance to substantiate the claim.  
See 38 C.F.R. § 3.159(d)(2).  There is no dispute regarding 
medical facts in this case, so VA has no duty to examine the 
veteran or obtain a medical opinion.  38 C.F.R. 
§ 3.159(c)(4).  There has been no failure to obtain evidence 
of which VA must notify the veteran.  38 C.F.R. § 3.159(e).  
VA has discharged its duty to assist the veteran to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

II.  Analysis - Effective Date

Pursuant to statute:

Unless specifically provided otherwise in 
[chapter 51, title 38, United States 
Code], the effective date of an award 
based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation . . . 
shall be fixed in accordance with the 
facts found, but shall not be earlier 
than the date of receipt of application 
therefor.

38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006).

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of such discharge or release.

38 U.S.C.A. § 5110(b)(1).

Regulatory implementation of the statute is to the same 
effect.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.
*   *   *
Disability compensation-(i) Direct 
service connection (3.4(b))).  Day 
following separation from active service 
or date entitlement arose if claim is 
received within 1 year after separation 
from service; otherwise, date of receipt 
of claim, or date entitlement arose, 
whichever is later.

38 C.F.R. § 3.400, (b)(2)(i) (2006).

The veteran has asserted two grounds of entitlement to an 
effective date of service connection for metastatic 
adenocarcinoma of the lung.  First, that he filed a claim for 
service connection in 1995, when he was diagnosed.  Second, 
his representative argues that the medical records of 
treatment in January 1995 are an informal claim as of the 
date of that treatment.

The veteran stated in April 2006 that he filed a claim for 
service connection for metastatic adenocarcinoma of the lung 
at a VA office in Poughkeepsie, New York, in 1995.  If, in 
fact, the veteran filed a claim for service connection for 
metastatic adenocarcinoma of the lung Poughkeepsie in 1995, 
he is mistaken as to the identity of the agency with which he 
filed the claim.  VA has no office in Poughkeepsie, nor did 
it in 1995.  VA has no record of a claim filed in 1995.  He 
may have mistakenly assumed that an office of the New York 
State Division of Veterans' Affairs, or a veterans' service 
organization, was a VA facility; if so, that is unfortunate.  
Nonetheless, such a filing cannot be a claim, see 38 C.F.R. 
§ 3.1(p), with a date of receipt, see 38 C.F.R. § 3.1(r), for 
purposes of determining an effective date of benefits based 
upon that date of receipt.

Moreover, even if the veteran had alleged that he filed the 
claim with an actual VA Regional Office or other VA entity, 
there is no record of that  There is a presumption that 
government officials administer their official duties in a 
regular manner, and the burden to prove a government official 
has not is on the claimant.  Mindenhall v. Brown, 7 Vet. App. 
271 (1994).  The regular administration of a claim includes 
to file it in the veteran's claims file, or to create a 
claims file if none exists.  Due process flows from the 
receipt of the claim.  38 U.S.C.A. § 5101; 38 C.F.R. 
§§ 3.150, 3.151, 3.155.  Absent some evidence besides his 
statement that he filed a claim, the regular administration 
of claims is presumed, and the absence of a claim is 
sufficient to conclude there was no claim unless the veteran 
produces other evidence.  Mindenhall, 7 Vet. App. 271 
(claimant's assertion alone of failure to receive notice 
without other evidence that he did not receive notice of a 
sort VA regularly mailed inadequate to rebut presumption of 
administrative regularity).

The veteran had a VA claims file in 1995.  It was created 
when he filed a claim for VA educational benefits in October 
1967.  In June 2002 he filed a formal claim (on VA Form 21-
526) for VA disability compensation for metastatic 
adenocarcinoma of the lung.  In section I, item 1, he 
identified his claim as one for disability compensation.  In 
section I, item 2a, he denied having ever filed a claim with 
VA.  A transmittal letter from his representative stated, in 
pertinent part, that the veteran was "initiating a claim to 
establish Service-Connection for Lung Cancer . . . ."  Taken 
together, the veteran's denial of a prior VA claim indicates 
his memory is not reliable, or that he did not then think he 
had filed a claim for service connection for metastatic 
adenocarcinoma of the lung previously; and his 
representative's statement is consistent with the 
representative having no belief or understanding that the 
veteran had previously filed a claim for service connection 
for metastatic adenocarcinoma of the lung.  Under these 
circumstances, his testimony of having filed a claim in 1995 
would be inadequate evidence of such a claim, even if he had 
reported that he filed it at an actual VA facility.

In addition, the veteran stated in his substantive appeal 
that he went to a VA office in New York and was told not to 
bother putting a claim in, because he would not qualify for 
benefits.  He did not state in the substantive appeal that he 
had filed a claim, and he did not state where in New York he 
visited a VA office.  In light of his later identification of 
Poughkeepsie, it would be unreasonable to infer from the 
substantive appeal that he meant New York City or Buffalo, 
where VA has its Regional Offices in that State.

The facts in evidence show that the veteran's June 14, 2002, 
application for service connection for metastatic 
adenocarcinoma of the lung was an initial claim for 
compensation filed more than one year after his separation 
from service.  That date must control the effective date of 
service connection, unless an exception applies.  38 U.S.C.A. 
§ 5110(a), (b); 38 C.F.R. § 3.400.

The veteran's representative asserts that January 1995 
treatment records constitute an informal claim under section 
3.157, title 38, Code of Federal Regulations.  That argument 
is without legal merit, for two reasons.

First, the title of the regulation is, "Report of 
examination or hospitalization as claim for increase or to 
reopen."  38 C.F.R. § 3.157.  The regulation provides that 
the date of a report of VA examination or hospitalization, or 
the date of receipt of private medical records, is the date 
of an informal claim, if the report relates to treatment of a 
service-connected disability for which the claimant seeks 
increased compensation, or if the report relates to a 
service-connected disability for which compensation was 
previously denied, i.e., found noncompensable in severity.  
Id.  Medical records cannot be an informal initial claim for 
service connection.  See MacPhee v. Nicholson, 457 F.3d 1323 
(Fed. Cir 2006) (discussing scope of application of section 
3.157).

Moreover, even if the January 1995 report of treatment or 
hospitalization could under any circumstances be an informal 
claim for disability compensation, the argument misconstrues 
the regulation.  The date of informal claims based upon 
receipt of a private report is the date of receipt of the 
private report, not the date of treatment.  38 C.F.R. 
§ 3.157(b)(2).  VA first received a private medical report in 
connection with the veteran's metastatic adenocarcinoma of 
the lung on June 14, 2002, with his claim for disability 
compensation.  Thus, even if section 3.157 applied in this 
case, it would result in no earlier effective date, given the 
evidence of record.

In sum, the veteran first applied for compensation for 
metastatic cancer of the lung on June 14, 2002.  Nothing in 
this case provides an exception to the general rules of 
effective dates of service connection, 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  Therefore, June 14, 2002, is the correct 
effective date of service connection for metastatic cancer of 
the lung.


ORDER

An effective date earlier than June 14, 2002, for service 
connection for metastatic cancer of the lungs is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


